Citation Nr: 1638659	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-49 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) 

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and sons




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1968 to July 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In February 2012, the Board denied service connection for PTSD and a psychotic disorder and dismissed the issue of service connection for a skin disorder claimed as due to herbicide exposure.  In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board advised the Veteran that he had the opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the October 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to Board hearings and a VLJ has the duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that that he wished to have to prior decision vacated and a new one issued in its place, without further hearing.  In April 2014, the Board vacated the February 2012 decision.   

In May 2014, the Board issued another decision dismissing service connection for a skin disorder and remanding the service connection appeals for PTSD and an acquired psychiatric disorder, including depressive disorder for reasons explained below.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In May 2014, the Board remanded the issues of service connection for PTSD and an acquired psychiatric disorder, to include depressive disorder, for a VA examination with a medical opinion and subsequent readjudication of the appeals.  The Board specifically asked the VA examiner to discuss the diagnosis of depressive disorder as listed in VA outpatient reports in October and November 2010, the diagnosis of major depressive disorder and PTSD in the December 2011 private medical opinion, the October 2010 positive PTSD screen, the November 2010 rule out PTSD diagnosis, and the diagnosis of alcohol dependence.  

In an attempt to comply with the Board's remand directives, the AOJ provided the June 2014 VA examination and obtained a VA medical opinion; however, the June 2014 VA medical opinion is inadequate and does not comply with the prior Board remand directives because the VA examiner did not discuss the diagnoses of major depressive disorder and PTSD included in the December 2011 private medical opinion.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand these matters.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum medical opinion from the June 2014 VA medical examiner (or another appropriate medical professional, if the examiner is unavailable).  Another examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

The examiner should specify any current psychiatric diagnosis or diagnoses demonstrated by the Veteran.  The examiner should discuss the significance of prior psychiatric diagnoses of major depressive disorder and PTSD reflected in the December 2011 private medical opinion.

If the examiner diagnoses a current psychiatric disorder other than alcohol dependence (alcohol abuse), the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that the diagnosed psychiatric disability had its onset during service or was otherwise causally or etiologically related to service.  The examiner should explain the answer.  For the purpose of providing the medical opinion, the examiner should assume that the Veteran had combat service and was subject to mortar attacks during his Vietnam service. 

Also, if a psychiatric diagnosis other than alcohol dependence (alcohol abuse) is rendered, the VA examiner should offer an opinion as to whether the alcohol dependence is either caused or permanently worsened in severity beyond the natural progression by the diagnosed psychiatric disability.

Unless specific contradictory evidence is noted, the examiner should consider the Veteran's account of symptoms in service and after service as true and accurate.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




